El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Este es un pleito sobre filiación iniciado por “Nicolasa Suárez en representación de su hijo menor de edad Santos Suárez, Domingo Suárez y Felipe Suárez contra la Sucesión de Bruno Antonetti compuesta de su hermana Josefina La-nausse”. Se emplazó personalmente a Josefina Lanausse, en la representación indicada, el 28 de octubre de 1930. No contestó. Se anotó su rebeldía. Se señaló la vista del pleito para el 12 de diciembre de 1930. Compareció sólo la parte demandante. Practicóse parte de la prueba, quedando el caso abierto para introducir la documental. Esta parece que *348puso de manifiesto que el nombre del causante no era el fi-jado en la demanda, enmendándose así: “Nicolasa Suárez en representación de sus hijos menores de edad Santos Suá-rez y Domingo Suárez; Felipe Suárez por sí mismo, v. Su-cesión de Bruno Lanausse, compuesta de su hermana Josefina Lanausse”. El 16 de enero de 1931, la corte dictó sen-tencia favorable a los demandantes. No conforme la de-mandada, interpuso el presente recurso de apelación, seña-lando como error el cometido a su juicio por la corte al dic-tar sentencia sobre la base de una demanda substancialmente enmendada que no le fué notificada.
 La cuestión suscitada es nueva en esta jurisdicción e interesante.
No hay duda alguna que la demandada fué émplazada de la primitiva demanda, que no contestó y que su rebeldía fué anotada. Bajo esas condiciones, el juicio pudo celebrarse en su ausencia y dictarse en contra suya una sentencia entera-mente válida.
La cuestión es si habiéndose enmendado la demanda sin notificar a la demandada, pudo dictarse sentencia en su contra.
Corptis Juris, al referirse a las enmiendas de las alega-ciones en su tratado sobre las sentencias en rebeldía, fija la regla a seguir, así:
“Cuando la demanda se enmienda en alguna materia substan-cial después de estar el demandado en rebeldía, la enmienda abre el caso en rebeldía, y no puede dictarse sentencia basada en tal re-beldía, a menos que se notifique al demandado y se le entregue copia de la alegación enmendada, dándosele oportunidad de contestar, y entonces deje de hacerlo dentro del tiempo correspondiente. Cuando, sin embargo, la enmienda no se refiere a algo substancial sino a un asunto impertinente o de forma, la notificación o la entrega de copia, no son necesarias para poderse registrar sentencia en rebel-día.” 34 C. J. 157.
¿Se trata aquí de enmiendas substanciales? Se varió el carácter con que compareció la demandante Nicolasa Suárez, *349en cnanto a uno de los liijos, y se varió la condición de los demandantes y de la demandada, demandando los primeros como Rijos de Bruno Lanausse en vez de Rijos de Bruno Antonetti y demandándose a la segunda como la sucesión de Bruno Lanausse en vez de como la sucesión de Bruno An-tonetti. En cuanto a la primera enmienda nada dice la ape-lante. Con respecto a parte de la segunda el nervio de su argumentación puede encontrarse en el siguiente párrafo de su alegato:
“Es cierto que la demandada fué emplazada, pero lo fué de una demanda la cual ella no tenía que contestar, para no exponerse in-necesariamente a un pleito, ya que ella no componía la sucesión de ningún Bruno Antonetti. Pero, cuando el litigio se varió, plan-teándose éste en debida forma, cuando ya era necesaria su inter-vención, ¿cómo podía ella defenderse, si no fué notificada de la de-manda enmendada? (Pág. 8 de la trans.) ¿Debo yo exponerme innecesariamente a un pleito donde se alegue que yo compongo la sucesión de mi hermano Juan Sánchez, y se interese la filiación de varias personas que se alegan son sus hijos, cuando yo no tengo nin-gún hermano de ese nombre? ¿Puede mi silencio en el primer ins-tante interpretarse como que yo no tengo por qué defenderme cuando se presente una demanda enmendada, alegando que yo compongo la sucesión de mi hermano Juan Bahamonde?”
Ni la apelante ni la apelada citan jurisprudencia alguna concreta en relación con enmiendas sobre el nombre de las partes. En el propio tratado sobre sentencias en rebeldía de Corpus Juris, encontramos lo que sigue:
“Por regla general, una sentencia en rebeldía sólo puede ir • contra aquellas personas que están propiamente designadas o des-critas como partes en la demanda, y que han comparecido o se les ha notificado debidamente; y no contra personas que no han sido designadas o descritas, aunque se les haya notificado; ni contra aquellas personas que no se han hecho partes.en el asunto.
“Una sentencia en rebeldía debe ir contra el demandado en su nombre real y verdadero, y una sentencia dictada contra una persona que ha sido demandada y notificada bajo un nombre ficticio es irregular, a menos que la demanda se enmiende mediante la inser-ción del verdadero nombre.” 34 C. J. 149 y 150.
*350Hemos estudiado los cas°os en que se basa la nota y no encontramos ninguno igual, ni similar siquiera al presente. En uno de ellos, Kinger v. Stroch, 36 N. E. 519, se cita el de Vogel v. Brown Tp., 112 Ind. 299, como sosteniendo que “la regla general es que si se emplaza a la propia parte bajo un nombre erróneo y deja de comparecer a alegar el error, queda afectada por la sentencia dictada en su contra.”
Esa regla podría favorecer a la demandante en este caso. Sin embargo, parece lo más seguro bajo las circunstancias, seguir el principio fundamental de procedimiento que exige que las enmiendas substanciales se notifiquen aun a la parte que se encuentra en rebeldía, y aquí el cambio de nombre debe considerarse como una enmienda substancial, ya que la demandada puede alegar con razón que ella nunca fué lla-mada a responder a la corte como la sucesora de su hermano Bruno Lanausse, conocido por Antonetti. La pureza del pro-cedimiento exige la notificación.
Si la parte demandante en vez de dejar para última hora la preparación de su prueba documental la hubiera tenido lista a tiempo, hubiera podido entrar a juicio con su de-manda enmendada y hubiera podido cumplir con el requi-sito de la notificación sin dificultad.

Debe revocarse, pues,, la sentencia apelada y devolverse el caso a la Corte de Distrito de su origen para ulteriores procedimientos no inconsistentes con esta opinión.